department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division uniform issue list legend decedent a taxpayer plane plan d company e financial_institution f state g amount dear this is in response to your request dated date and supplemented by correspondence dated aprils may and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code with respect to decedent a you are the personal representative of the estate of decedent a you also are the surviving_spouse of decedent a page2 the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you represent that decedent a requested a direct_rollover of amount from plan c to plan d maintained with company e you assert that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to his death prior to the direct_rollover being consummated you further represent that amount has not been used for any other purpose decedent a participated in plan c and plan d with company e decedent a retired in and began receiving a monthly benefit from plan c in late decedent a received notice from company c that he had the option of requesting a lump-sum_distribution from plan c in early decedent a completed paperwork requesting a rollover of his plan c distribution to plan d after company e acknowledged receipt of the rollover request form but prior to the rollover decedent a died at age decedent a in his last will and testament named taxpayer bas the personal representative and primary beneficiary of his estate the will grants decedent a's personal representative all powers in the management of his estate and to do all acts proper and necessary to carry out the purpose of the will taxpayer b was appointed personal representative under state g law approximately one month after decedent a's death taxpayer b received a check from plan c made payable to plan d fbo decedent taxpayer b mailed the check with the rollover request form that decedent a had completed to company e for rollover into plan d upon receipt of the check and rollover form a representative of plan d notified taxpayer a that the rollover could not be completed since due to the death of decedent a and the designation of taxpayer bas beneficiary the plan d benefit was now in taxpayer b's name taxpayer b was advised to open an estate account or put the money in an ira on two subsequent occasions with two separate financial institutions taxpayer b attempted to open an ira in decedent a's name but both financial institutions refused to open an ira in the name of decedent a the check for amount that had been reissued and made out to financial_institution f fbo decedent a was not deposited and remains uncashed based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount page sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page4 under revproc_2003_16 the death of a person who receives an eligible_rollover_distribution is one of the facts and circumstances that the service will consider when deciding whether to grant a waiver of the 60-day rollover requirement the information presented and the documentation submitted by taxpayer b is consistent with her assertion that decedent a's failure to accomplish a timely rollover of amount was due to his death assuming that taxpayer b as personal representative of decedent a's estate is authorized under the laws of state g to complete a rollover of the distribution of amount pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan c taxpayer b is granted a period of days from the issuance of this letter_ruling to contribute an amount not more than amount into a rollover ira or ira annuity in the name of decedent a provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 however it is noted that to the extent that you as executor and sole beneficiary of decedent a's estate name a beneficiary of the ira sec_1 a -4 q a-4 of the regulations provides that a designated_beneficiary must be a beneficiary as of the date of death the service will not treat any beneficiary named by you as personal representative of decedent a's estate as a designated_beneficiary under sec_401 a thus for purposes of sec_401 a the rollover ira will have no designated_beneficiary this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code in addition the scope of taxpayer b's authority as personal representative of decedent a's estate is a matter governed by state law this ruling assumes taxpayer b's actions as personal representative of decedent a's estate relevant to the ruling_request contained herein are in accordance with the laws of state g no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative page if you wish to inquire about this ruling please contact id se t ep ra t1 at please address all correspondence to sincerely yours we carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
